Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 1 of 9 PageID 9330




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 UMG RECORDINGS, INC., et al.,

       Plaintiffs,

 v.                                              Case No. 8:19-cv-00710-MSS-TGW

 BRIGHT HOUSE NETWORKS, LLC

       Defendant.


        DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S PARTIAL
           OBJECTION TO JUNE 10, 2021 DISCOVERY ORDER

       Bright House Networks, LLC (“Bright House”) objects to the portion of the

 June 10, 2021 Order (Dkt. 294) denying Bright House’s motion to compel responses

 to Request for Admission Nos. 110-364 (“RFAs”). These RFAs were served by Bright

 House to ascertain whether Plaintiffs actually owned, or had the right to assert

 infringement claims associated with, certain works identified in notices of alleged

 infringement sent to Bright House during the claims period but subsequently dropped

 from the litigation after the filing of the initial complaint. Despite this seemingly non-

 controversial request, Plaintiffs have refused to respond, and will neither admit nor

 deny whether they owned the works, arguing that this information is irrelevant to any

 claims or defenses. Yet, Plaintiffs have made clear that they do not intend to limit the

 scope of their arguments at trial to notices associated only with the works-in-suit and

 have pursued scorched earth discovery from Bright House seeking information

 associated with millions of other notices, including notices for non-asserted works and
                                           1
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 2 of 9 PageID 9331




 notices sent by other rightsholders. In order to ensure a fair trial, Bright House should

 either be permitted to pursue the discovery that it needs to show the unreliability of

 these other notices, or Plaintiffs should be precluded from presenting any argument,

 evidence, or testimony at trial that extends beyond the specific works-in-suit. To

 prevent prejudice to Bright House, Bright House respectfully requests that the Court

 overrule the aspect of the June 10, 2021 discovery ruling pertaining to these RFAs,

 and compel Plaintiffs to substantively respond to RFAs 110-364.

 I.    BACKGROUND

       a.     Plaintiffs’ Dropped Works

       Plaintiffs filed their initial complaint on March 22, 2019, which included

 secondary liability claims associated with 7,554 musical works, seeking upwards of a

 billion dollars in maximum statutory damages.         On January 7, 2020, Plaintiffs

 amended their complaint to drop several hundred works (the “Dropped Works”). The

 decision to drop works implicating up to $38 million in alleged damages came shortly

 after Bright House moved to compel Plaintiffs to produce evidence demonstrating their

 ownership of the works-in-suit, suggesting that Plaintiffs may not in fact have been the

 rightful owners of the Dropped Works at the time they sent en masse infringement

 notices to Bright House.

       b.     Procedural History

       The Dropped Works are the subject of both Bright House’s Request For

 Production No. 98 (“RFP 98”) and RFAs 110-364. Concurrently pending before this

 Court is Bright House’s Objection to the Magistrate Judge’s October 9, 2020 order
                                           2
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 3 of 9 PageID 9332




 (Dkt. 210) denying RFP 98, which seeks “[d]ocuments sufficient to demonstrate

 [Plaintiffs’] ownership of, or possession of an exclusive right in, each of the Dropped

 Works at the time [Plaintiffs] sent a Notice of Alleged Infringement for that Dropped

 Work, and that [Plaintiffs] were authorized to send Notices of Alleged Infringement

 concerning those works between January 2013 and March 2015.” See Dkt. 212 at 21.

 Similar to their response to RFAs 110-364, Plaintiffs argued that RFP 98 was irrelevant

 to the lawsuit (see Dkt. 174), and the Magistrate Judge denied Bright House’s motion

 to compel on the ground that the documents requested were “too tangential” to the

 issues in this suit and too burdensome. See Dkt. 274-8, Oct. 9, 2020 Hearing Tr. 117:7-

 11; 118:8-13.

        On November 25, 2020, Bright House served RFAs 110-3641 which requested

 Plaintiffs to “[a]dmit that You did not own, or have authorization to assert rights on

 behalf of the owner for, the Dropped Work [individually identified by title] during the

 Claims Period.” Bright House served these requests as an alternative way to obtain

 the relevant information (ownership of the Dropped Works or lack thereof), so that

 Plaintiffs could simply affirm or deny without the burdens associated with a

 documentary production. On January 8, 2021, Plaintiffs served their objections and

 responses, which stated, among other things, that the RFAs were overly broad, unduly




 1
   RFAs Nos. 110-364 and the Responses and Objections thereto are substantively identical
 with respect to the requested information and response, the only difference being the specific
 Dropped Work identified. RFAs 110-364 were included in Bright House’s Third Set of RFAs
 (Nov. 25, 2020). See Dkt. 274-9.
                                             3
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 4 of 9 PageID 9333




 burdensome, irrelevant, and not proportional to the needs of this case. Plaintiffs did

 not provide substantive responses admitting or denying the RFAs. On April 30, 2021

 Bright House filed a motion to compel (“Mot.”) responses to these RFAs. Dkt. 274.

 On June 10, 2021, the Magistrate Judge heard oral argument on Bright House’s

 motion to compel Plaintiffs to respond to RFAs 110-364. See June 10, 2021 Hearing

 Tr. (“Hearing Tr.”) (Ex. 1).

         In its briefing and during the June 10, 2021 hearing, Bright House explained

 that the RFAs were relevant to rebut Plaintiffs’ infringement claims and the

 representations regarding the reliability of Plaintiffs’ notice system that Bright House

 anticipates Plaintiffs will make at trial. Specifically, Bright House noted that if

 Plaintiffs never actually owned the Dropped Works yet caused notices to be sent

 anyway, this calls into question the overall reliability of the system Plaintiffs utilized

 to send infringement notices to Bright House. Mot. 21-25; Hearing Tr. 59:8-12. The

 Magistrate Judge nonetheless denied Bright House’s motion to compel. Hearing Tr.

 63:1.

 II.     LEGAL STANDARD

         A Magistrate Judge’s nondispositive order that is clearly erroneous or contrary

 to law must be modified or set aside if there is a timely objection. Fed. R. Civ. P.

 72(a); Malibu Media, LLC v. Doe, 923 F. Supp. 2d 1339, 1346 (M.D. Fla. 2013) (finding

 discovery issues that do not “dispose of a claim or defense of any party” to be

 nondispositive). A finding may be clearly erroneous “although there is evidence to

 support it,” and the relevant question is whether “the reviewing court on the entire
                                           4
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 5 of 9 PageID 9334




 evidence is left with the definite and firm conviction that a mistake has been

 committed.” Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325, 1350-51 (11th Cir.

 2005) (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).

 III.   PLAINTIFFS SHOULD BE ORDERED TO ADMIT OR DENY
        WHETHER THEY OWN THE DROPPED WORKS

        The Court should compel Plaintiffs to substantively respond to RFAs 110-364

 by admitting or denying whether they owned (and/or had the right to assert claims

 regarding) each of the Dropped Works at the time that the notices of alleged

 infringement were sent to Bright House. At trial, Plaintiffs intend to rely on hundreds

 of thousands (if not millions) of notices of alleged infringement sent to Bright House,

 including the notices for the Dropped Works, yet they refuse to provide basic

 information regarding their ownership of works identified in their own notices.2

        The Magistrate Judge denied RFAs 110-364 on the basis that Plaintiffs would

 likely not be permitted to refer to the Dropped Works at trial or make the argument

 that Bright House received notices beyond the works-in-suit.3 Hearing Tr. 61:20-22,



 2
     As Bright House explained at the hearing on the motion to compel, Plaintiffs did not
 confine their arguments to notices for the works-in-suit in the trial of Sony Music Entertainment
 v. Cox Communications, Case No. 1:18-cv-950 (E.D. Va.). Hearing Tr. 59:13-17. Thus, there
 is valid reason to believe they will not do so here unless there is a clear ruling from the Court
 that no such argument, testimony, or evidence from Plaintiffs will be permitted. While Bright
 House believes that such a ruling is warranted and the right result, it has filed this Objection
 in order to preserve its ability to pursue the discovery necessary to counter Plaintiffs’ evidence
 in the event this Court is not inclined to so limit Plaintiffs’ arguments and evidentiary
 presentation at trial.
 3
    Notably, the Magistrate Judge did not deny RFAs 110-364 on the basis that providing a
 response would be overly burdensome. Indeed, Plaintiffs cannot credibly label Bright House’s

                                               5
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 6 of 9 PageID 9335




 62:16-18, 62:21.     Although Bright House agrees with the Magistrate Judge that

 Plaintiffs should only be able to rely on, or refer to, notices for the works-in-suit at trial,

 all current signs indicate that Plaintiffs intend to expand the scope of the case, and will

 try to rely on notices for non-asserted works, including the Dropped Works, in order

 to argue that Bright House was put on notice of repeat infringement, and should be

 contributorily liable for failing to act on the notices. See Dkt. 94, First Am. Compl.

 (“FAC”) ¶ 87 (Jan. 7, 2020) (alleging that “despite receiving over one hundred

 thousand infringement notices from Plaintiffs, as well as thousands of similar notices

 from other copyright owners, Bright House knowingly permitted specifically identified

 repeat infringers to continue to use its network to infringe” (emphasis added)); Dkt.

 274-13, Mot. Ex. L, Pls.’ 2d Set of RFAs (Jan. 15, 2021), at RFA No. 10 (calling for

 Bright House to admit it “received at least 109,000 Infringement Notices sent by

 Plaintiffs or on behalf of Plaintiffs during the Claim Period,” with no exception for

 notices for works not asserted in this lawsuit); see also Dkt. 274-5, Mot. Ex. D, Charter

 Feb. 23, 2021 Hr’g Tr. 75:6-15 (Plaintiffs’ counsel affirming that Plaintiffs “will rely

 on all of those [notices, including for works not covered by Plaintiffs’ claims] as

 evidence of an astronomical amount of infringement that was occurring on Charter’s

 network”).    Accordingly, it was error to preclude Bright House from obtaining




 requests “unduly burdensome” given that Plaintiffs had an obligation under Rule 11 to
 determine ownership of the works they asserted before filing their original and amended
 complaints. If Plaintiffs satisfied their obligation, then information Bright House seeks in
 these RFAs should be readily available to Plaintiffs, and the burden of responding would be
 minimal.
                                              6
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 7 of 9 PageID 9336




 discovery of the information sought by RFAs 110-364, which is necessary to develop

 the evidence needed to counter Plaintiffs’ persistent invocations of their otherwise

 irrelevant notices regarding non-asserted works.

        Unless there is a clear ruling that no argument, evidence, or testimony about

 notices related to non-asserted works, including notices from other rightsholders, will

 be permitted at trial, evidence about Plaintiffs’ ownership of the Dropped Works is

 plainly relevant. At bottom, Bright House’s RFAs 110-364 are necessary to challenge

 Plaintiffs’ theory of this case: that the volume of infringement notices that Bright

 House received is evidence of rampant piracy on its networks. See FAC ¶ 2 (alleging

 “hundreds of thousands of statutory infringement notices [sent] to Bright House”). In

 advancing their theory, Plaintiffs intend to rely on these notices (alongside millions of

 similarly irrelevant third party notices) which do not implicate the works-in-suit while

 preventing Bright House from obtaining the discovery necessary to show the

 deficiencies in the notices.

        Further, if Plaintiffs’ system indeed generated up to tens of thousands of

 infringement notices for works they did not own, that undermines the reliability of

 Plaintiffs’ core evidence of direct infringement and Bright House’s purported

 knowledge of such infringement. Given that Plaintiffs intend to rely upon the totality

 of all notices sent by Plaintiffs or other rightsholders, irrespective of whether the notice

 reflected the works-in-suit, Bright House should be entitled to probe whether Plaintiffs

 actually owned the Dropped Works at the time they sent Bright House notices of

 alleged infringement based on those works.
                                            7
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 8 of 9 PageID 9337




 IV.   CONCLUSION

       For the foregoing reasons, Bright House respectfully requests that the Court

 sustain Bright House’s objection and grant Bright House’s motion to compel

 substantive responses to RFAs 110-364.

 Dated: June 24, 2021                         Respectfully submitted,


 Jennifer A. Golinveaux (pro hac vice)   /s/ Andrew H. Schapiro
 WINSTON & STRAWN LLP                    Andrew H. Schapiro (pro hac vice)
 101 California Street, 35th Floor       QUINN EMANUEL URQUHART &
 San Francisco, CA 94111-5840            SULLIVAN, LLP
 Tel: (415) 591-1506                     191 N. Wacker Drive, Suite 2700
 Email: jgolinveaux@winston.com          Chicago, IL 60606
                                         Tel: (312) 705-7400
 Michael S. Elkin (pro hac vice)         Email: andrewschapiro@quinnemanuel.com
 WINSTON & STRAWN LLP
 200 Park Avenue                         Charles K. Verhoeven (pro hac vice)
 New York, NY 10166                      David Eiseman (pro hac vice)
 Tel: (212) 294-6700                     Linda J. Brewer (pro hac vice)
 Email: melkin@winston.com               QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
 Erin R. Ranahan (pro hac vice)          50 California Street, 22nd Floor
 WINSTON & STRAWN LLP                    San Francisco, CA 94111
 333 S. Grand Avenue                     Tel: (415) 875-6600
 Los Angeles, CA 90071                   Email: charlesverhoeven@quinnemanuel.com
 Tel: (213) 615-1933                     Email: davideiseman@quinnemanuel.com
 Email: eranahan@winston.com             Email: lindabrewer@quinnemanuel.com
 Michael L. Brody (pro hac vice)         William J. Schifino, Jr.
 WINSTON & STRAWN LLP                    Florida Bar No. 564338
 35 W. Wacker Drive                      GUNSTER, YOAKLEY & STEWART, P.A.
 Chicago, IL 60601-9703                  401 E. Jackson St., Ste. 2500
 Tel: (312) 558-5600                     Tampa, FL 33602
 E-mail: mbrody@winston.com              Tel: (813) 228-9080
                                         Email: bschifino@gunster.com

                                         Counsel for Defendant
                                         Bright House Networks, LLC




                                          8
Case 8:19-cv-00710-MSS-TGW Document 298 Filed 06/24/21 Page 9 of 9 PageID 9338




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Partial

 Objection to June 10, 2021 Discovery Order was served by the Court’s CM/ECF

 system on June 24, 2021.

                                               /s/ Andrew H. Schapiro
                                               Andrew H. Schapiro




                                     9
